            Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 1 of 38



                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
BARBARA STINSON,
                                                                     Case No.: _______________
                                    Plaintiff,
                  -against-

HOUSLANGER & ASSOCIATES, PLLC,
TODD HOUSLANGER,
DEMI, LLC d/b/a DEMI OF NEW YORK,
MATTHEW BLAKE,
BRYAN C. BRYKS, and
HARRY TORRES
-------------------------------------------------------------------X
                          ORIGINAL COMPLAINT AND JURY DEMAND

         Plaintiff Barbara Stinson brings suit against a debt collection law firm, HOUSLANGER

& ASSOCIATES, PLLC (the “PLLC”), as well as its principal, TODD HOUSLANGER, its

Director, MATTHEW BLAKE, and an associate, BRYAN BRYKS, (collectively “Houslanger”),

the putative judgment creditor DEMI, LLC and its Managing Director, also Matthew Blake

(collectively “DEMI”) for their violations of the Fair Debt Collection Practices Act, 15 U.S.C. §

1692 et seq., N.Y. Gen. Bus. Law § 349 and for conversion; against process server HARRY

TORRES for his violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

and N.Y. Gen. Bus. Law § 349; and against the PLLC, Mr. Houslanger, and Mr. Bryks for their

violations of N.Y. Jud. § 487.

                                               Summary of Claims 1

         Putative assignee-creditor DEMI, through its debt collection law firm Houslanger, sued

Ms. Stinson on a time-barred account that she never owed, and used a false affidavit of service

executed by Harry Torres to obtain a default judgment. Ms. Stinson first learned of the lawsuit


1 This summary is not intended to limit the basis of Plaintiff’s claims as the full factual basis for the claims are laid
out in far greater detail in the statement of facts.

                                                            1
         Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 2 of 38



filed by DEMI when, twelve years after entry of the fraudulently obtained judgment, Houslanger

attempted to garnish her wages. Ms. Stinson, pro se, filed an original Order to Show Cause

(“OSC”) to vacate the default judgment, a Second OSC to correct a technical defect, and then a

Third OSC after she was finally able to obtain the affidavit of service and rebut the specific

allegations therein. Harry Torres executed an affidavit of service claimed to serve Ms. Stinson at

an address she had not lived for many years, and claimed service was made by leaving the

summons and complaint with her son. In the Third OSC, Ms. Stinson documented with a death

certificate that her son died as a child and was dead years before the date of alleged service; and

documented with W-2 tax forms, pay stubs, DMV records, and voter registration documents that

she had not resided for years at the address where she was allegedly served. Further, Defendants

DEMI and Houslanger admitted in writing they had no evidence to establish the existence of the

putative debt. In the face of this irrefutable and undisputed evidence supporting the vacature of

the default judgment and dismissal of the collection lawsuit, Defendants DEMI and Houslanger

attempted to dupe Ms. Stinson into signing a Stipulation Vacating Judgment “so that you may

avoid the further inconvenience of coming to Court” that, in fact, buried a release of potential

claims Ms. Stinson may have against Defendants. When Ms. Stinson refused to release any

claims she might have, Defendants DEMI and Houslanger forced her to once again go to court,

opposed her order to show cause, and held over Ms. Stinson’s head that they could continue to

garnish her wages if Ms. Stinson, pro se, lost her motion to vacate the default judgment.

Ultimately, the state court judge issued a ruling vacating the judgment and dismissing the lawsuit

finding that, in fact, Ms. Stinson was never served. Moreover, Legal Services and volunteer

attorneys providing free legal advice to pro se consumers are noticing a widespread pattern and

practice of debt collection law firms – especially Houslanger – demanding in all cases -- even in



                                                2
           Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 3 of 38



cases of clear sewer service 2 -- that any stipulation to vacate judgment include a release of any

FDCPA claims the consumer may have against the debt collection law firm and its client. The

debt collection law firms bury the mutual release language deep in the complicated legal jargon

of a stipulation to vacate judgments. Consequently, most pro se consumers are duped into

signing the stipulation not realizing that they are giving up rights they may have against the debt

collector. This egregiously deceitful pattern and practice guts the very protections from deceptive

or unfair debt collection practices that the Fair Debt Collection Practices Act was enacted to

prevent.

                                A. JURISDICTION AND VENUE

1.       The Court has federal question jurisdiction over the lawsuit because the action arises

under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., (“FDCPA”). Jurisdiction

of the Court arises under 28 U.S.C. § 1331 in that this dispute involves predominant issues of

federal law under the FDCPA. Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and

2202. The Court has supplemental jurisdiction under 28 U.S.C. §1367 over Plaintiff’s state law

claims because said claims are so related to the claims within the Court’s original jurisdiction

that they form part of the same case or controversy under Article III of the United States

Constitution.

2.       Venue in this District is proper because all or a substantial part of the events or omissions

giving rise to their claims occurred in New York County, New York.

                               B.     PARTIES


2 See, e.g. Sykes v. Mel Harris & Assocs., LLC, 757 F. Supp. 2d 413, 418 (S.D.N.Y. 2010) (““[S]ewer service” [is]
the practice of failing to serve a summons and complaint and then filing a fraudulent affidavit attesting to service.
When the debtors failed to appear in court because they did not have notice of the lawsuits, defendants obtained
default judgments against them.”)


                                                         3
            Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 4 of 38



3.       Plaintiff Barbara Stinson is an individual residing in Westchester County, New York.

4.       Defendant HOUSLANGER & ASSOCIATES, PLLC (“the PLLC”) is a professional

corporation organized and existing under the laws of the State of New York, with its principal place

of business at 372 New York Ave., Huntington, NY 11743.

5.       Defendant TODD HOUSLANGER is the principal and sole member of the PLLC and, on

information and belief, organizes, manages, and controls the operation of the PLLC. Mr.

Houslanger, on information and belief, is a resident of the State of New York.

6.       Defendant MATTHEW BLAKE is, according to Mr. Houslanger, the Director of

Recovery Operations at the PLLC and is “integral” to the operation of the PLLC. See Exh. A
                                                           3
(LinkedIn website profile of Matthew Blake).                   He has worked at the PLLC for 17 years. Id.

According to the New York eCourts records, the PLLC filed all 1,295 collection lawsuits filed in

the name of DEMI in New York. On information and belief, Mr. Blake signed the verifications

and Affidavits of Facts in those suits, just as he did in Ms. Stinson’s case. Mr. Blake regularly

collects or attempts to collect, directly or indirectly, debts owed, or due or asserted to be due

another, and that is his principal purpose. Mr. Blake therefore is a debt collector within the

meaning of 15 U.S.C. § 1692a(6). On information and belief, Mr. Blake is a resident of the State

of Connecticut.

7.       Defendant BRYAN C. BRYKS is an associate attorney at the PLLC and, on information

and belief, is a resident of the State of New York.

8.       The PLLC, Mr. Houslanger, Mr. Blake, and Mr. Bryks are collectively “Houslanger.”

9.       The PLLC Mr. Houslanger regularly collect or attempt to collect, directly or indirectly,


3 All Exhibits attached to this Complaint are incorporated by reference in their entirety.

                                                           4
          Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 5 of 38



debts owed, or due or asserted to be due another (e.g. the putative creditors in collection

lawsuits), and that is their principal purpose. The PLLC collects debts by filing thousands of

collection lawsuits, collecting on thousands of putative judgments, and sending thousands of

collection letters, and that is their principle purpose, and it is what it regularly does. Many, if not

most of the summons and complaints filed by the PLLC, as well as the income executions,

information subpoenas, and bank restraints go out under the putative signature of Mr.

Houslanger. Therefore, the PLLC and Mr. Houslanger are each debt collectors within the

meaning of 15 U.S.C. § 1692a(6).

10.    Mr. Bryks, an associate at the PLLC, regularly collects or attempts to collect, directly or

indirectly, debts owed, or due or asserted to be due another (e.g. the putative creditors in

collection lawsuits), and that is his principal purpose as an attorney at the PLLC. For the

collection lawsuits filed by the PLLC, Mr. Bryks files motions, executes affirmations in support

of motions, appears at the court hearings on motions, and negotiates with (almost exclusively pro

se) consumers to extract payments, sign stipulations of settlement, or seeks to enter judgment.

On information, most if not all of the settlement agreements Mr. Bryks demands includes

language similar to the language used as to Ms. Stinson burying a release of potential claims

against the PLLC and the putative creditor. Mr. Bryks also regularly has debt collection

telephone calls with (almost exclusively pro se) consumers. Therefore, Mr. Bryks is a debt

collector within the meaning of 15 U.S.C. § 1692a(6).

11.    DEMI, LLC d/b/a DEMI OF NEW YORK (“DEMI”) is a foreign corporation

incorporated in the State of Rhode Island, with a principle place of business of 210 Blackstone

Blvd., Providence, RI 02906. DEMI regularly conducts business in the State of New York and

this action arises from such conduct.


                                                  5
            Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 6 of 38



12.    Defendant DEMI purchases charged-off putative consumer debts, and seeks to collect on

putative defaulted consumer debt directly and through debt collection law firms such as

Houslanger. The collection law firms send collection letters, file collection lawsuits, and execute

on putative judgments on behalf of DEMI. DEMI does so regularly, and that is its primary (and

indeed exclusive) function. DEMI is therefore a debt collector within the meaning of 15 U.S.C. §

1692a(6).

13.    Blake, in addition to being the Director of Recovery Operations at the PLLC, was also

the “Managing Director” of DEMI. Mr. Blake verified the collection lawsuit against Ms. Stinson,

and executed the Affidavit of Facts in support of the default judgment against Ms. Stinson. On

information and belief, Mr. Blake regularly signs the verification and Affidavits of Merit in suits

filed by DEMI.

14.     Mr. Blake is also the managing agent for five debt collection agencies registered with the

New York City Department of Consumer Affairs. As such, Mr. Blake regularly collects or

attempts to collect, directly or indirectly, debts owed, or due or asserted to be due another, and

that is his principal purpose. Mr. Blake is a “debt collector” within the meaning of 15 U.S.C. §

1692a(6).

15.    Therefore, this lawsuit will refer to DEMI, LLC d/b/a DEMI OF NEW YORK and

Matthew Blake collectively as DEMI.

16.    Houslanger was an agent of DEMI acting within the course and scope of its agency in

seeking to collect the putative debt and resulting judgment from Ms. Stinson. Therefore, DEMI

is jointly and severally liable for the acts taken by Houslanger on DEMI’s behalf. DEMI is also

directly liable for its own misconduct as the party in the collection lawsuit.



                                                  6
            Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 7 of 38



17.       Mr. Blake is the Director of Recovery Operations at the PLLC and has worked at the

PLLC for 17 years, and thus he is, by Mr. Houslanger’s own estimation, integral to the operation

of the PLLC. He also served as the Managing Director of DEMI LLC, and in this role signed the

verification and the sworn Affidavit of Facts in support of the default judgment as to Ms.

Stinson, and, on information and belief, for the 1,295 collection lawsuits the PLLC filed for

DEMI, LLC in New York. Mr. Blake, on information and belief, was a decision maker in the

conduct that gives rise to the liability of the PLLC, Mr. Houslanger, and DEMI, LLC in this

action.

18.       Defendant HARRY TORRES was the process server who executed the false affidavit of

service contending, inter alia, he served the collection lawsuit on Ms. Stinson’s son, who had

been dead for 25 years. Mr. Torres is a notorious sewer service process server whose license was

suspended by the New York City Department of Consumer Affairs. Mr. Torres regularly fails to

serve summons and complaints and regularly executes false affidavits of service allowing debt

collectors, including Houslanger and DEMI, to enter default judgments against consumers such

as Ms. Stinson. Mr. Torres is therefore a debt collector as defined by 15 U.S.C. § 1692a(6).

                            C. STATEMENT OF FACTS

                      The Collection Lawsuit and entry of default judgment.

  19. On December 13, 2005, DEMI LLC, through its collection law firm HOUSLANGER &

ASSOCIATES, PLLC (“the PLLC”) under the putative signature of Mr. Todd Houslanger, filed

a collection lawsuit in New York County Civil Court captioned DEMI LLC vs. Barbara Stinson,

New York Civil Court, Index No. CV-062732-05/NY (“the Collection Lawsuit”). See Exh. B

(summons and complaint).



                                                7
          Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 8 of 38



  20. The Collection Lawsuit sought to collect $8,745.12 from Ms. Stinson based on a putative

Discover Bank credit card debt allegedly assigned to DEMI that allegedly defaulted on

November 30, 2002.

  21. Ms. Stinson has never, to her recollection, had an account with Discover.

  22. Moreover, Ms. Stinson was never served a copy of the summons and complaint or

received a copy of the lawsuit in the mail.

  23. However, on February 1, 2006, process server Harry Torres executed a false affidavit of

service. See Exh. C (affidavit of service).

  24. Houslanger and DEMI then used the false affidavit of service to obtain a default

judgment against Ms. Stinson on May 26, 2006. The use of a false affidavit to obtain a default

judgment is commonly referred to as “sewer service.” The judgment was for $8,900.12, plus 9

percent per year post-judgment interest. See Exh. D (default judgment).

  25. Defendant Matthew Blake as the “Managing Director” of DEMI, LLC signed the

verification for the Collection Lawsuit and the Affidavit of Facts used in support of the

application for default judgment. See Exh. A (summons and complaint) and Exh. E (Affidavit

of Facts). Mr. Houslanger notarized both documents. Id.

                      The Collection Lawsuit was time-barred on its face.

  26. The Collection Lawsuit was time-barred on its face. The putative original creditor was

Discover Bank. The New York Court of Appeals has specifically held that that the statute of

limitations for Discover Bank credit card accounts is three years. Portfolio Recovery Assoc., LLC

v. King, 927 N.E.2d 1059, 1061 (N.Y. 2010). This is because Discover Bank is a resident of

Delaware; the statute of limitations for credit card debts is 3 years in Delaware and under New

                                               8
           Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 9 of 38



York’s borrowing statute, N.Y. C.P.L.R. 202, the limitations period is that of New York or the

residence of the creditor, whichever is shorter. Id.

  27. The face of the Collection Lawsuit alleges the claim against Ms. Stinson accrued on

November 30, 2002 when she allegedly “failed to make the monthly payments when due…

although duly demanded.” See Exh. B, p. 3, ¶ 5 (verified complaint). As noted on the file stamp

on the very bottom of the summons of the Collection Lawsuit, the suit was not filed until

December 13, 2005. Id. p. 1. On its face, the Collection Lawsuit was filed 13 days too late. 4

28.      By filing, serving, and continuing to litigate time-barred collection lawsuits, Houslanger

and DEMI falsely represent to consumers including Ms. Stinson and to the Court that their

lawsuits have merit when, in fact, the claim is barred by the statute of limitations. Houslanger

and DEMI misrepresent that the lawsuits are timely filed to deceive consumers into believing that

the suits cannot be challenged on statute of limitations grounds, that any attempt to challenge the

lawsuit on statute of limitations grounds would be futile, and that they should not challenge the suit

in court but instead pay the amount demanded. Moreover, the purpose of these misrepresentations is

to deceive the civil court into entering judgment on time-barred claims, and awarding costs of court



4 This is not just a happenstance of letting the limitations period slip by a few days but a conscious decision by
Houslanger and DEMI to file collection lawsuits that would be time barred by the application of the borrowing
statute. Prior to King, New York debt collection law firms ignored the plain text of the borrowing statute and filed
all credit card collection lawsuits assuming the 6 year New York statute of limitations controlled. In post-King
FDCPA litigation debt collectors argued that King was a change in the law – at least as to how debt collectors had
been calculating the statute of limitations – and thus it would be unfair to allow FDCPA, GBL 349, and Judiciary
Law 487 claims to proceed against them for having filed collection lawsuits that would be time barred if the
borrowing statute were applied. Given the enormous volume of pre-King collection lawsuits, one mass-filing debt
collection law firm argued, it “would be catastrophic to the industry, in particular to collection law firms similar to
the defendant” who did not calculate the statute of limitations based on the borrowing statute. Diaz v. Portfolio
Recovery Assocs., LLC, No. 10 CV 3920 ERK, 2012 WL 661456, at *4 (E.D.N.Y. Feb. 28, 2012), report and
recommendation adopted, No. 10 CV 3920 MKB CLP, 2012 WL 1882976 (E.D.N.Y. May 24, 2012). The Court in
Diaz held King was not a change in the established law and therefore Plaintiff stated claims under the FDCPA, GBL
349, and Judiciary Law 487 for the collection law firm having filed pre-King collection lawsuits that would be time
barred by the application of the borrowing statute. There is no reason to think that Houslanger and DEMI in the case
at bar acted any differently than the rest of the industry in ignoring the borrowing statute in the calculation of the
statute of limitations, at least in pre-King collection lawsuits.

                                                          9
         Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 10 of 38



when the judgment creditors are not so entitled.

29.    In filing, serving, and continuing to litigate the time-barred lawsuit, Houslanger and

DEMI represented that Houslanger had performed a meaningful attorney review of Ms. Stinson’s

account and determined, based on professional attorney judgment, that the lawsuit was timely.

30.    If the PLLC and Mr. Houslanger had performed a meaningful attorney review, they

would have, at a minimum, established the governing statute of limitations period by checking

which state the putative original-creditor resided in and thus what the governing statute of

limitations was in that state, so that it could be determined whether the putative debt was outside

that state’s statute of limitations. Either the PLLC and Mr. Houslanger failed to perform a

meaningful attorney review — despite their implied representations to the contrary — or they

had performed the meaningful attorney review, realized the debt was time barred, and then still

filed, served, and continued to litigate the case, including the opposition to the Order to Show

Cause to vacate the judgment on the time-barred putative debt.

31.    Houslanger knows it required to perform a meaningful attorney review, and that such a

review specifically requires a determination whether a notice of assignment of the putative

judgment was sent to the consumer prior to their attempting to collect on an assigned judgment.

Houslanger knew of these requirements because that was a holding in a case where it was a

defendant. Musah v. Houslanger & Assocs., PLLC, 962 F. Supp. 2d 636, 641 (SDNY 2013)

(“although ordinarily an attorney's determination that there exists a valid judgment may obviate

the need for further review of a case file, in situations such as the instant case, where the

judgment was assigned to a third party, §1692e(3) requires that an attorney seeking to collect that

judgment engage in a review of the case file sufficient to determine that the judgment debtor

received notice of the assignment”). In Musah, the Court held that the consumer stated a claim

                                                   10
          Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 11 of 38



against Houslanger by alleging Houslanger did not check to see whether a notice of assignment

was sent to the consumer prior to Houslanger collecting on an assigned judgment.

                        Ms. Stinson first learns of the Collection Lawsuit

  32. In February 2018, twelve years after the entry of the default judgment, Ms. Stinson first

learned of the Collection Lawsuit when Defendants sought to garnish her wages.

  33. Ms. Stinson has never been provided with a notice assignment of the putative debt at

issue from the original creditor Discover through to DEMI. This assignment, assuming one did

occur, had to have occurred after the alleged default on November 30, 2002 but before

Houslanger filed the lawsuit on December 13, 2005. Ms. Stinson did not receive a notice of

assignment during this period, or at any other time, that the putative debt would have been

allegedly assigned.

  34. On or about February 12, 2018, Westchester County Sheriff Martin J. McGlynn mailed

Ms. Stinson a letter demanding payment for $19,209.48. The Sheriff calculated that amount by

summing the amount of the judgment of $8,900, the post-judgment interest of $9,394.74, and

Sheriff poundage and unpaid fees of $914.74. See Exh. F (Sheriff letter with income execution).

Ms. Stinson’s receipt of this letter was the first time she learned of the Collection Lawsuit or the

judgment.

  35. Ms. Stinson was shocked by the demand– it was about half of what she made in a year

working as a nursing assistant at a nursing home of elderly priests. And it was accruing interest

at 9 percent, so that she would never be able to pay it off. She burst out crying when she received

the letter.

  36. The Sheriff’s letter enclosed an income execution signed by Mr. Houslanger and


                                                11
         Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 12 of 38



addressed to both Ms. Stinson and her employer’s payroll department.

  37. After learning about the judgment, Ms. Stinson immediately called the PLLC. The PLLC

informed Ms. Stinson that they were seeking to collect a judgment based on a Discover Bank

credit card. Ms. Stinson informed the firm that she never had a Discover account, that she was

not served a copy of the lawsuit, and did not know about the lawsuit until she received the notice

from the Sheriff. Despite this, the Houslanger firm demanded she pay the judgment, and offered

to settle for a lump sum payment of $15,000.

   Ms. Stinson, pro se, files multiple orders to show cause to vacate sewer service judgment

  38. Scared and confused, Ms. Stinson went to the NY Civil Court to see what she could do to

stop Houslanger and DEMI from garnishing her wages.

  39. Over the next three months, Ms. Stinson, pro se, had to return to Court repeatedly to fight

the sewer service judgment, for a time-barred debt, for an account she never had. Sometimes she

had to go back to Court because she had to file multiple orders to show cause, or had to go to a

legal clinic to help fill out forms, but mostly she had to go back because Defendants intentionally

dragged out the process attempting to wear her down. And she had to take off from work for

each of these trips to Court.

  40. Ms. Stinson was pro se during the entire period in state court.

  41. On February 21, 2018, Ms. Stinson went to court and filed an initial Order to Show

Cause (“OSC”). She had to take off from work to go. Unfortunately, she filled out the form

incorrectly and had to go back to Court.

  42. On February 22, 2018, Ms. Stinson went back to Court and filed out a Second OSC. She

again had to take off from work. Ms. Stinson averred in her affirmation in support of the

                                                12
         Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 13 of 38



application that she was never served, having first learned of the lawsuit when she received the

demand from the Sheriff, and that she never had a Discover credit card. She sought to have

collection activities stayed, the judgment vacated, and the action dismissed or to be allowed to

answer and defend the action. Finding merit to the application, Civil Court Judge Leticia M.

Ramirez signed the OSC that day, staying collections until a ruling on the application, and set a

hearing date for March 9, 2018. See Exh. G (Second OSC).

  43. Given that it was twelve years since Houslanger and DEMI had filed the Collection

Lawsuit, the court file was in the clerk’s off-site archives facility. Ms. Stinson was therefore

unable to review the affidavit of service. She did not know what the process server alleged in his

affidavit of service, and thus could not attempt to rebut in her Second OSC whatever specific

allegations made in the affidavit of service.

  44. On February 23, 2018, Ms. Stinson went to the post office and, as directed by the Court,

mailed the Second OSC to Houslanger and the Sheriff with proof of mailing, and of course

incurred the expense of that postage. Ms. Stinson then executed a certificate of mailing and

brought it to the next hearing.

  45. Houslanger and DEMI opposed the Order to Show Cause. Bryan Bryks, the associate at

the PLLC, executed the Affirmation in Support of the Opposition to the OSC on March 9, 2018.

Houslanger and DEMI intentionally withheld from executing the Affirmation in Opposition to

the OSC (the “Opposition”) until March 9, 2018 so that Ms. Stinson would not receive her copy

in the mail until after the March 9, 2018 morning hearing on her application. See Exh. H (OSC

Opposition).

  46. By delaying service of the Opposition, Houslanger and DEMI intentionally prevented

Ms. Stinson, pro se, from being able to prepare a response to the Opposition in advance of the

                                                13
         Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 14 of 38



hearing, and, at a minimum, forced her to take off from work again for another hearing. That is

what happened. Houslanger and DEMI delayed sending the opposition to wear down Ms.

Stinson by forcing her to have to come to court again and again in hopes that she would default

at the next hearing or be pressured to make a payment on the sewer service judgment.

  47. Houslanger attached the false affidavit of service to their OSC Opposition attached and

used the Torres false affidavit of service to oppose vacature. The OSC Opposition was the first

time Ms. Stinson was able to see the affidavit of service.

  48. Therefore at the March 9, 2018 hearing Ms. Stinson withdraw her OSC without prejudice

in order to file an amended OSC where she could challenge the specific factual allegations in the

affidavit of service. See Exh. I (order withdrawing OSC without prejudice).

                           “Serving” dead son is clearly sewer service

  49. After withdrawing her Second OSC, Ms. Stinson had to go back to the courthouse, this

time to meet with the volunteer attorneys at CLARO.

  50. The Civil Legal Advice and Resource Office (CLARO) provides limited legal advice to

low-income New Yorkers being sued by debt collectors. CLARO is organized through the New

York State Courts Access to Justice Program. The CLARO Program’s volunteer lawyers meet

with individuals and advise them on how best to represent themselves in their court cases. The

advice includes explaining the court process, reviewing their case files, preparing court papers

and giving advice on other consumer debt issues. Unfortunately, CLARO cannot represent the

consumers in court, and did not represent Ms. Stinson.

  51. Ms. Stinson learned at CLARO what type of documents to gather to challenge the

allegations in the affidavit of service and to attach to a new affidavit in support of a new OSC.

Over the next several days Ms. Stinson took off from work and began seeking and gathering

                                                14
           Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 15 of 38



necessary documents, including documents establishing her actual residence twelve year ago,

that date of alleged service. Most painfully, Ms. Stinson had to get the death certificate of her son

Robert who the process server claimed to have delivered the summons and complaint.

  52. On March 26, 2018, after gathering the necessary documentation, Ms. Stinson yet again

went to the courthouse and again met with the volunteer attorneys at the CLARO clinic.

  53. On March 26, 2018, Ms. Stinson executed an Affidavit In Support of her Third OSC, this

time providing documentary evidence to rebut the allegations in the Torres affidavit of service.

See Exh. J (Stinson Affidavit in Support of OSC) (the “Third OSC”).

  54. On March 27, 2018, Ms. Stinson filed the Third OSC with the Court. She again had to

take off work to do so. Finding merit in Ms. Stinson’s application, on March 27, 2018 Judge

Leticia M. Ramirez signed the Third OSC staying collections the same day, and set a hearing on

the application for April 12, 2018. See Exh. K (order staying collections and setting hearing).

Judge Ramirez instructed Ms. Stinson to serve the Third OSC and order setting hearing on

Houslanger and the Westchester County Sheriff via first class mail with certificate of mailing by

April 2, 2018, and to bring a copy of proof of service to the hearing. Id.

  55.      On March 28, 2018, Ms. Stinson again took off from work, went to the post office and,

as directed by the Court, mailed the Third OSC and order setting hearing to Houslanger and the

Sheriff with proof of mailing, and of course incurred the expense of that postage. See Exh. L

(proof of mailing). Ms. Stinson then executed a certificate of mailing and brought it to the next

hearing.

  56. The Third OSC, and exhibits A – F, (attached to this Complaint as Exh. J) contained the

following evidence of sewer service:

             -   Exhibit A was the Torres affidavit service. In his affidavit of service, process


                                                 15
Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 16 of 38



     server Harry Torres, contended that on January 26, 2006, he served the Collection

     Lawsuit on Ms. Stinson by delivering and leaving the documents with “Robert

     Stinson” a resident/relative at Ms. Stinson’s dwelling which he listed as 236 E

     82nd St. Apt 4B, NY, NY 10028-2798. Mr. Torres described “Robert Stinson” as

     a 14-20 year old white male who was approximately 5’4”-5’8” tall and weighed

     131-160 lbs. Mr. Torres further attested that “Robert Stinson” told him that Ms.

     Stinson was neither in the military nor dependent on a person in the military. Id.

 -   Exhibit B was the February 26, 2009 NYC DCA Assurance of

     Discontinuance with process server Harry Torres. In the Assurance, the NYC

     Department of Consumer Affairs banned Torres from serving process in New

     York City for five years, banned him for five years from having an ownership

     interest greater than 10 percent for any process serving agency that serves process

     in New York City, and hit him with a $1,000 fine.

 -   Exhibit C was her 2003 – 2008 W-2 tax forms. The Affidavit of Service claims

     service was made on January 26, 2006 to Ms. Stinson’s supposed home in

     Manhattan. However, Ms. Stinson provided her W-2 tax forms for 2003 – 2008

     showing her address during this entire time was actually in Greenwich, CT. This

     was both 3 years prior to the date of alleged service, and 2 years after the date of

     alleged service. The employer from 2003 – 2008 was the same: the Catholic

     Foreign Mission. Her address from 2003 – 2008 on the W-2 forms was the same:

     163 E. Elm St., Greenwich, CT 06830. This documents her affidavit where she

     swore that she, in fact, lived at the Greenwich, CT address that entire time. As

     Ms. Stinson stated in her Affidavit, p. 2, ¶ c, she moved from the Manhattan to the


                                      16
        Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 17 of 38



               Greenwich, CT address in June, 2002, 4 years prior to the alleged NYC service.

           -   Exhibit D was the Connecticut DMV records. The Connecticut DMV records

               show that the driver’s license was issued on January 13, 2005 (one year prior to

               the date of alleged service) and expired on February, 28, 2017 and had the same

               Greenwich, CT address as on the W-2 address. Ms. Stinson had the DMV issue

               the DMV records on February 27, 2018 so she could use it as documentary proof

               in support of her order to show cause.

           -   Exhibit E was the Connecticut voter registration. At her request, the office of

               the Registrar of Voters for the Town of Greenwich sent Ms. Stinson a letter dated

               March 19, 2018 – on city letterhead – confirming that Ms. Stinson registered to

               vote in Greenwich in 2004 through October 2016 when her registration apparently

               expired.

           -   Exhibit F was the death certificate of her son. The only person with the first

               name “Robert” who ever lived with Ms. Stinson was her son, Robert Hosey Jr.,

               who tragically died in 1981 when he was three years old. Notably, his full name

               Robert Hosey Jr.—is different than the name “Robert Stinson” reported by

               process server Mr. Torres. As painful as it was for her, Ms. Stinson had to obtain

               an official death certificate for her son so that she could attach it to her OSC.

               Having to file an affidavit with this evidence would obviously re-open the hole in

               the soul of any parent who had lost a young child. To say it was painful could not

               even begin to capture the harm.

57.    Ms. Stinson took off from work and spent a great deal of time, effort, as well as expense,

in obtaining, copying, and organizing the documents that became the exhibits to the Third OSC.

                                                 17
             Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 18 of 38



                           Attempting to dupe Ms. Stinson or continue to fight OSC

    58. Ms. Stinson’s proof of sewer service was uncontestable, and, as will be seen,

uncontested. No doubt Houslanger would drop the lawsuit and agree to vacate the judgment

given this overwhelming proof.

    59. And it initially appeared that was exactly what Houslanger and DEMI were going to do.

    60. Specifically, on April 5, 2018, Houslanger sent Ms. Stinson a letter enclosing two copies

of a document with the caption of the lawsuit and entitled “Mutual Stipulation Vacating

Judgment, Discontinuance With Prejudice & General Release.” (hereinafter “Stipulation

Vacating Judgment”)

    61. In the cover letter, Houslanger stated that their client had decided to drop the case “due to

the passage of time beyond the retention period of the original creditor,” and “the inability to

obtain witnesses and documents to support the underlying claim.” See Exh. M (April 5, 2018

Letter and Stipulation Vacating Judgment). 5

    62. Remarkably, the letter deceptively attempted to mislead by reassuring, “We wanted to

advise you of this so that you may avoid further inconvenience of coming to Court.” Id.

(emphasis added)
5
    The full body of the letter states (emphasis in the original):
           Dear Ms. Stinson:
                     Due to the passage of time beyond the retention period of the original creditor, and due to the
           inability to obtain witnesses and documents to establish the underlying claim, our client has decided to
           discontinue the above matter. We wanted to advise you of this so that you may avoid further inconvenience
           of coming to Court.
                     Enclosed, please find three (3) copies of a Mutual Stipulation Vacating Judgment,
           Discontinuance With Prejudice With Prejudice & General Release. Please sign two (2) copies and
           return them to our office in the self-addressed stamped envelope provided for your convenience. Upon your
           receipt, we will countersign, file an original in Court and provide a fully executed copy to you. Please keep
           one original for your records.
                     Your cooperation in this matter is appreciated. Should you have any questions, feel free to
           contact our office directly at (631) 427-1140.


                                                           18
            Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 19 of 38



    63. The letter affirmatively represented to Ms. Stinson – as it would to any consumer, least

sophisticated, reasonable, or otherwise – that Houslanger, who received the Third OSC and

exhibits, was forthrightly admitting it had no evidence to support its claims, and was seeking to

assist Ms. Stinson to “avoid further inconvenience of coming to Court” by agreeing to vacate the

default judgment.

    64. As additional reassurance attorney Bryan Bryks included a friendly handwritten note with

his business card and included it with the Letter and Stipulation Vacating Judgment. The note

said, “Please contact me if you have any questions or concerns!” See Exh. N (Bryks note).

    65. By use of the cover letter, along with the dense language of the Stipulation Vacating

Judgment, Houslanger and DEMI did everything they could to obfuscate the fact that the

Stipulation would release any claims Ms. Stinson may – and does – have against Houslanger and

DEMI. 6


6
    The full text of the Stipulation Vacating Judgment states, after the caption of the action, the following:
           IT IS HEREBY STIPULATED AND AGREED, by and between the Attorney for the
           Plaintiff/Judgment Creditor and the Defendant/Judgment Debtor herein:

           1. Due to the passage of time beyond the retention period of the original creditor, and due to the
           inability to obtain witnesses and documents to establish the underlying claim, the Judgment
           entered by the Clerk of the Civil Court of the City of New York, County of New York, on May
           26, 2006 in the sum of $8,900.12, and the Transcript of Judgment issued on September 18, 2017
           in the sum of $8,940.12 in the above entitled action is hereby vacated and all bank restraints,
           income executions and all other judgment enforcement remedies are hereby vacated.

           2. The parties further agree that the above entitled action, and any counterclaims, if any, be and
           the same is hereby discontinued with prejudice, and without costs to either party as against the
           other. Any Orders to Show Cause or pending Motions are hereby withdrawn with prejudice.

           3. Upon execution of this stipulation, Plaintiff, Demi, LLC, the assignee of Discover, shall cease
           all collection and judgment enforcement remedies regarding the Account (ending in 5963),
           including any and all related fees, charges, interest, or monies, and further agree to release and
           forever discharge all claims, demands, liabilities, damages or losses against Defendant, her heirs,
           assigns, co-signors, and/or guarantors, agents, and attorneys, related to the Account, from the
           beginning of time to the date of execution of this agreement by all parties; and likewise,
           Defendant, Barbara J. Stinson, upon the execution of this Stipulation, shall release and forever
                                                        19
           Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 20 of 38



  66. Paragraph 1 of the Stipulation Vacating Judgment certainly comport with the cover letter

in that Houslanger and DEMI are vacating the default judgment and releasing any bank restraints

or garnishments because they admit they have no evidence to support their claims. The first

paragraph, written in fairly straightforward language states the judgment is being vacate “due to

the inability to obtain witnesses and documents to establish the underlying claim.” Likewise,

Paragraph 2 is fairly short, and dismisses the lawsuit without limiting the rights of the

consumer. 7

  67. However, paragraph 3 is an entirely different matter.

  68. The first sentence of paragraph 3 goes on for an incredible 13 lines and is some of the

most dense, convoluted, legalese imaginable. There are no less than 53 commas in this

labyrinthine first sentence, creating 8 lists which are full of obviously obtuse and unnecessary

phrases like “its former, present and future parents, subsidiaries and/or affiliates, whether

direct or indirect, and any and all former, present and future officers, directors, employees,

         discharge Demi, LLC, Discover, Houslanger & Associates, PLLC, its former, present and future
         parents, subsidiaries and/or affiliates, whether direct or indirect, and any and all former, present
         and future officers, directors, employees, representatives, predecessors, successors, agents,
         attorneys, independent contractors or assigns, from any and all claims, demands, liabilities,
         damages, losses or expenses relating to the account and attempts to collect same, including any
         and all alleged improper debt collection acts, including claims alleged to be based upon federal
         FDCPA and/or other New York laws which may govern the collection of debts, from the
         beginning of time to the date of execution of this agreement by all parties. Any sums previously
         received, if any, may be retained by the Plaintiff. All collection activity shall cease forever after.
         4. It is further stipulated that a facsimile copy may be submitted to the Court in lieu of the
         original and that Plaintiff's counsel shall submit this stipulation to the Court on behalf of both
         sides.
         5. Defendant may obtain any certificates of disposition at her own cost should he so desire.

7 There is a phrase that the consumer dismisses “any counterclaims, if any.” However, given the case was closed
because of the entry of the default judgment, a consumer would be precluded from filing a counterclaim. Even if the
judgment was vacated and the case was restored to the calendar, it is extremely a pro se consumer would file a
counterclaim or even know she had a right to do so. Lastly, even in the unlikely even a counterclaim was filed, and
the counterclaim dealt with the debt collection practices of the plaintiff in the collection lawsuit, a dismissal of such
a counterclaim would not affect the rights a consumer would have against Houslanger, who is not a party to the
collection lawsuit and thus is not susceptible to being sued in a counterclaim.

                                                           20
           Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 21 of 38



representatives, predecessors,           successors,      agents, attorneys, independent             contractors      or

assigns.” The purpose of this language is to conceal from any pro se consumer, least

sophisticated or otherwise, that the consumer is releasing any rights she may have against DEMI,

but also non-parties including Mr. Houslanger, Mr. Blake, and Mr. Bryks.

  69. To the degree that the first 6 lines of paragraph 3 are intelligible to a pro se consumer, it

states that Houslanger and DEMI cease all collection and judgment enforcement remedies

regarding the putative debt. Of course the vacating of the judgment means, by definition, the

judgment cannot be enforced, and the discontinuance with prejudice means, by definition, that

the putative debt cannot be collected upon.

  70. There is no purpose for the first six lines of paragraph other than to obfuscate lines 7 –

13: it merely restates what is agreed to elsewhere. Lines 7-13, in even more dense language,

would shield Houslanger and DEMI from the very real claims Ms. Stinson has against

Houslanger and DEMI that are brought by way of this action.

  71. The purpose of the letter and the Stipulation Vacating Judgment is to dupe pro se

consumers into releasing the very rights the FDCPA was designed to protect. Whether Ms.

Stinson was ultimately duped is immaterial as both GBL 349 and the FDCPA use an objective

standard to determine whether a communication is deceptive that does not turn on the subjective

understanding of the consumer. 8



8 The FDCPA was designed for the protection of all consumers, “even the naive and the trusting, against deceptive
debt collection practices.” Whether a debt collector complies with the FDCPA is determined from the perspective of
the “least sophisticated consumer.” Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir.1993). The Second Circuit
applies an objective test based on the understanding of the “least sophisticated consumer” in determining whether a
communication is “false, deceptive or misleading” under 15 U.S.C. 1692e and its subsections. Id. “The basic
purpose of the least-sophisticated-consumer standard is to ensure that the FDCPA protects all consumers, the
gullible as well as the shrewd.” Id. at 1318. The standard “protects the naive and the credulous” Id. at 1319.
Jacobson v. Healthcare Fin. Servs., 516 F.3d 85, 91 (2d Cir. 2008) (“[i]n this way, the FDCPA enlists the efforts of
sophisticated consumers like [plaintiff] as ‘private attorneys general’ to aid their less sophisticated counterparts, who

                                                          21
           Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 22 of 38



  72.    Further a pro se consumer may not notice the clause that he has “withdrawn with

prejudice” the Order to Show Cause. While Ms. Stinson had her funds released in the February

2018 order, other consumers who had their wages garnished or bank account funds seized would

unknowingly forfeit those funds.

  73. Attorney Bryan Bryks is personally liable for his individual involvement in trying to dupe

Ms. Stinson into signing the Stipulation Vacating Judgment that buried and obfuscated a release

for Houslanger and DEMI. By including the note with his card along with the April 5, 2018

Letter and Stipulation Vacating Judgment, Mr. Bryks acknowledged his involvement and

approval in sending out the same. 9

  74. While Ms. Stinson found the language in the April 5, 2018 Letter and Stipulation

Vacating Judgment confusing, fortunately she did not ultimately get duped into signing it.

  75. On April 12, 2018, Ms. Stinson, pro se, went to Court to appear for the hearing on her

Third OSC.

  76. Houslanger and DEMI had no evidence to counter the irrefutable documentary evidence

of sewer service, and did not file a written opposition. Indeed, they admitted in their April 5,

2018 letter they had no evidence to support their claim.

  77. Moreover, Houslanger and DEMI had no intention on calling the process server, Harry

Torres, to testify at a traverse hearing. As demonstrated in Exhibit B to the Third OSC, Mr.

Torres, the process server, was forced to surrender his process server license, pay a fine, and be

are unlikely themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.”).

9 In addition, on information and belief, when Mr. Bryks appears at hearings for collection lawsuits he, as a matter
of course, insists on the inclusion of a release to Houslanger and his client in any vacature or settlement. These are
form agreements that Houslanger brings as a matter of course to court. All or almost all of the consumers at these
hearings are pro se, and Mr. Bryks regularly attempts to dupe or pressure them into signing stipulations or
settlements that, buried deep down, include a release of Houslanger and his client.

                                                         22
         Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 23 of 38



forever barred from serving process in the future because of widespread sewer service charges

brought against him by the NYC Department of Consumer Affairs.

 78. Despite this, Houslanger and DEMI forced Ms. Stinson to go to Court for a hearing on

the Third OSC despite having no good faith basis to continue to oppose the Third OSC. This

violates the FDCPA. Arias v. Gutman, Mintz, Baker & Sonnenfeldt LLP, 875 F.3d 128, 138 (2d

Cir. 2017) (“We hold that a debt collector engages in unfair or unconscionable litigation conduct

in violation of section 1692f when, as alleged here, it in bad faith unduly prolongs legal

proceedings or requires a consumer to appear at an unnecessary hearing.”)

 79. Further, at the April 12, 2018 hearing, Houslanger and DEMI refused to vacate the

default judgment despite the irrefutable – and unchallenged – evidence if Ms. Stinson did not

agree to release any claims she might have against them.

 80.    By their conduct, DEMI and Houslanger held over Ms. Stinson’s head the risk that the

Court may not grant her motion to vacate the 12 year old default judgment, and that they could

garnish her wages to attempt to satisfy a judgment equaling half her annual salary.

 81. Ms. Stinson was afraid, but also felt that the debt collectors should not be able to get

away with what they were doing with her. She stayed strong when most consumers would have

given up.

 82. When Houslanger realized they could not dupe or strong-arm Ms. Stinson to sign the

release, they asked the Court for an adjournment of the hearing on the Third OSC.

 83. The adjournment was sought for no other purpose than to continue to wear down Ms.

Stinson, to pressure her to make a payment, or to delay in hopes she would default at the next

hearing. This bad faith is demonstrated by the fact that Houslanger and DEMI had no evidence to


                                               23
         Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 24 of 38



counter the irrefutable documentary evidence of sewer service, would not be able to do so, and

did not file a written opposition. Indeed, they admitted in their April 5, 2018 letter they had no

evidence to support their claim.

  84. Ms. Stinson had already been to the courthouse nearly a half dozen times over

approximately three months to fight a default judgment where the process server claimed to have

served her dead son.

  85. The Court would not make a ruling from the bench. Rather, the Court took the matter

under advisement and set a date for Ms. Stinson to again return to the courthouse, and again miss

work.

  86. Fortunately, the Court issued an order prior to the date of the next hearing. On May 22,

2018, the Court issued a decision vacating the default judgment against Ms. Stinson and

dismissing the case. See Exh. O (Order vacating judgment and dismissing)

  87. This entire ordeal lasted from February 12, 2018 to May 22, 2018. During this time, Ms.

Stinson lived in constant fear of what would happen to her in the event she lost the case. This

stress took its toll on Ms. Stinson.

  88. Ms. Stinson now files this action to hold Defendants accountable. As Congress intended

in enacting the FDCPA, Ms. Stinson by way of this lawsuit is effectively acting as a private

attorney general for the benefit of consumers generally. “In this way, the FDCPA enlists the

efforts of sophisticated consumers like [plaintiff] as ‘private attorneys general’ to aid their less

sophisticated counterparts, who are unlikely themselves to bring suit under the Act, but who are

assumed by the Act to benefit from the deterrent effect of civil actions brought by others.”

Jacobson v. Healthcare Fin. Servs., 516 F.3d 85, 91 (2d Cir. 2008).


                                                24
          Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 25 of 38



    HOUSLANGER AND ITS CLIENTS SYSTEMATICALLY SEEK TO GUT
PROTECTIONS UNDER THE FDCPA WITH THEIR PATTERN AND PRACTICE OF
ATTEMPTING TO DUPE, AND IF UNSUCCESSFUL TO STRONG-ARM, A MUTUAL
                             RELEASE
    Gutting FDCPA protections by systematically requiring releases for the debt collector

  89. In recent years, Legal Services attorneys representing low-income consumers have seen

Houslanger demand all consumers, who are seeking to vacate a default judgment or to

discontinue an action, sign these mutual releases that include language that is identical or

substantially similar to the language used with Ms. Stinson. The mutual release is demanded no

matter how strong the evidence is that the judgment was entered by way of a false affidavit of

judgment, was for a debt that was not owed or was time barred, or was for the collection of an

assigned judgment for which no notice of assignment was sent, among other possible consumer

claims or defenses. Houslanger, on behalf of itself and putative judgment creditor clients such as

Palisades, is attempting to eviscerate the very protections the FDCPA was enacted to provide.

Pro se consumers are duped or pressured by Houslanger (and its clients) into signing releases of

claims. They hold over the consumers’ heads the threats that Houslanger may prevail at the OSC,

and that the consumer will then lose the restrained money in their bank accounts, or that, for 20

years from the date of the entry of judgment, that their wages will be garnished and bank

accounts restrained in the future.

 ISAAC LEVY: another consumer Houslanger attempted to dupe then, when unsuccessful,
attempted to strong-arm, with the same form Stipulation Vacating Judgment and cover letter.

  90. The Stipulations Vacating Judgment are form documents that debt collection law firms

such as Houslanger as well as debt-buyer plaintiffs in collection lawsuits use as a matter of

course.

  91.     For example, shortly after filing this action the undersigned will be filing a separate


                                                25
         Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 26 of 38



action in the Eastern District of New York against Houslanger for essentially doing to another

consumer what it did to Ms. Stinson. The action will be captioned Isaac Levy v. Houslanger &

Associates, PLLC, et al.

 92. In Levy, the consumer had his bank account frozen for a judgment on a suit he was never

served with or knew about. Just as with Ms. Stinson, Mr. Levy, pro se, filed an initial OSC but

could not immediately view the affidavit of service because his file was in archives. Houslanger

had frozen Mr. Levy’s account on behalf of its client, Palisades Collection, among one of the

largest debt buyers in the nation. Just as with Ms. Stinson, Houslanger attorney Bryan Bryks

executed the Affirmation in Opposition to the OSC, (the “Opposition”) and did not provide Mr.

Levy with the Opposition until the day of the hearing. Just as with Ms. Stinson, the Opposition

included the affidavit of service, which Houslanger and Palisades were able to cite to in their

Opposition but which Mr. Levy did not have the opportunity to review prior to drafting his OSC.

Just as with Ms. Stinson, Houslanger and Palisades planned to force Mr. Levy to either lose at

the hearing, or, at best, get an adjournment to file a supplemental OSC to challenge the facts

alleged in the affidavit of service. Just as in Stinson, Houslanger forced Mr. Levy to obtain an

adjournment to pressure him to make a payment, or in the hope that he would not appear and

thus default at the next hearing. Just as with Ms. Stinson, Mr. Levy would have to take more time

off work to fight the sewer service judgment. Even worse than for Ms. Stinson, the adjournment

allowed Houslanger and Palisades to apply more pressure on Mr. Levy as he needed access to his

restrained bank account to pay for rent and other essential expenses for himself, his wife, and his

newborn daughter.

 93. On July 6, 2018, Houslanger and Palisades sent a Letter and Stipulation Vacating

Judgment that used identical or nearly identical language Houslanger and DEMI sent to Ms.


                                                26
         Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 27 of 38



Stinson. The Letter admitted that Houslanger and Palisades had decided to drop the case “due to

the passage of time beyond the retention period of the original creditor,” and “the inability to

obtain witnesses and documents to support the underlying claim.” See Exh. P (July 6, 2018

Letter and Stipulation Vacating Judgment).

 94. Just as with Ms. Stinson, Houslanger buried deep in the third paragraph, in the 7th line of

a 13 line single sentence, a release of any FDCPA or other claims Mr. Levy may have against

Palisades and against Houslanger, who was not a party in the collection action.

 95. Mr. Levy first saw the affidavit of service when it was attached to the Opposition to his

OSC. See Exh. R (October 15, 2002 Levy Affidavit of Service). In the affidavit of service,

process server Gerald Murray of Capital Process Servers averred in his affidavit of service that

on October 11, 2002 he delivered at Mr. Levy’s purported “dwelling residence” at 151 1st Ave. #

42, New York, NY 10003 the summons and complaint for the collection lawsuit “to “Jane Doe: -

Cotenant.” (hereinafter, the “Manhattan address”)

 96. On July 16, 2018, Mr. Levy filed a Supplemental Affidavit in Support of his Order to

Show Cause to challenge the specific factual allegations in the affidavit of service. See Exh. Q

(July 16, 2018 Supp. Affidavit).

 97. In the Supplemental Affidavit, Mr. Levy swore that from May 2002 – January 2004 he

lived in Brooklyn at 505 Johnson Ave., Unit 4, Brooklyn, NY (the “Johnson Address”), and from

May 2000 until May 2002 in Brooklyn at 1024 Greene Ave, Brooklyn, NY (the “Green

Address”). Mr. Levy also swore that he has never – at any time – lived in the Manhattan Address

identified in the Affidavit of Service, nor has he known anyone who ever lived at that address. Mr.

Levy also noted that the process server was notorious for sewer service and was disciplined by the

NYC Department of Consumer Affairs. In support, Mr. Levy provided the following documentary

                                                27
           Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 28 of 38



evidence as exhibits that demonstrate his residence was at the Brooklyn Address:

             a. Exhibit 1: land-line telephone bills from October 2002 through November 2002 at
                the Johnson Address.
             b. Exhibit 2: the final 2004 electric, gas, and hard-line telephone bills at the Johnson
                Address.
             c.    Exhibit 3: correspondence from the property management company listing his
                  Johnson Address, including a January 29, 2003 “insurance request letter,” and
                  payment stubs for rent at his Brooklyn Address covering November 2003 and
                  December 2003.
             d. Exhibit 4: wage statements from his employers in 2002 and 2003 listing his
                Johnson Address.
             e. Exhibit 5: the lease for his Greene Address apartment dated June, 2000.
             f. Exhibit 6: copies of rent receipts from September 2001 through May, 2002 for his
                Greene Address Apartment.
             g. Exhibit 7: list of process servers disciplined by the New York City Department of
                Consumer Affairs (“DCA”) including Gerald K. Murray, the process server who
                allegedly served Mr. Levy.
             h. Exhibits 8: DCA records describing, in great detail, specific documented instances
                of sewer service by process server Gerald Murray. This includes a DCA Consent
                Order with Gerald Murray where he surrendered his process server license
                because of repeated, documented instances of sewer service. 10
    98. Houslanger did not file a response to the Supp. OSC because they had nothing to rebut

the overwhelming documentary evidence Mr. Levy presented, and by their own admission they

did not have the documents or witnesses necessary to prove this claim.

    99. Nonetheless, at the August 8, 2018 hearing, Houslanger and Palisades still refused to –

and continued to oppose – vacating the default judgment without Mr. Levy releasing the claims

he may have against Houslanger and Palisades.

    100.          Mr. Levy was pro se at the August 8, 2018 hearing, as he had been throughout the

case.

    101.          Houslanger and Palisades had hung over Mr. Levy’s head the possibility that the

judgment may not be vacated, and that they would be able to clear out his bank account

10 Exhibit 8, which was attached to the Supp. OSC is not attached to this complaint given its length, 95 pages.

                                                        28
          Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 29 of 38



containing funds of approximately $11,000. This was an enormous pressure on Mr. Levy. He

desperately needed that money to pay rent, and other essentials, as well as to support his wife

and newborn child.

   102.        But Mr. Levy stayed strong.

   103.        By the end of the August 8, 2018 hearing, the Court signed an order granting all

relief sought by Mr. Levy in his OSC, and dismissing the collection lawsuit.

          WANDA CEPEDA: a consumer with a sewer service judgment successfully strong-
                    armed by Houslanger to release her potential claims

   104.        Houslanger engaged in similar deceptive conduct in the action Colonial Credit

Corporation v. Wanda Then, CV-030370-05/NA in the District Court of Nassau County.

   105.        Ms. Cepeda was alleged to have been served by “nail and mail” service on

November 9, 2005. However, Ms. Cepeda was never served in this matter, and the allegations

regarding service were false. Further, Ms. Cepeda did not owe any debt to the Plaintiff. It

allegedly arose from a fitness club which Ms. Cepeda never belonged to. Ms. Cepeda had

previously been a victim of identity theft.

   106.        On or about February 14, 2006 a default judgment was entered against Ms.

Cepeda in the amount of One Thousand Three Hundred Seventy-Five Dollars and Thirty-Seven

Cents.

   107.        As with Mr. Levy, Ms. Cepeda’s bank account was frozen by Houslanger on

behalf of the debt buyer Palisades, who had allegedly been assigned the debt by Colonial Credit

Corporation.

   108.        Ms. Cepeda never received either a copy of the judgment or the notice of entry of

the judgment. She did not learn about the lawsuit until November of 2017 when after a failed

attempt to withdraw funds she realized her bank account was frozen.


                                               29
          Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 30 of 38



   109.        Just as with Ms. Stinson, the Affidavit of Service was falsified. The process server

did not describe any attempt whatsoever to locate a place of employment for Ms. Cepeda.

Instead, the affidavit claimed that a neighbor allegedly consulted, “Jane” Powell, did not know

Ms. Cepeda’s place of employment. Ms. Cepeda did not know of any neighbors at that address

with the last name Powell. All attempts at service were made on weekdays; no weekend attempts

were made. The address given was not where Ms. Cepeda resided at the time of service and had

not lived at that address for nearly two years. She did not even reside in the same state as the

address given: she resided in Maryland, not New York, at the time of the alleged service.

   110.        The process server had no reason to believe that Ms. Cepeda still resided at the

address in the affidavit. Ms. Cepeda had updated her address with the Maryland DMV, the New

York DMV, and the post office when she had moved. She then updated her address again when

she moved from Maryland to Florida with the Florida DMV and the post office.

   111.        In the Supplemental Affidavit, Ms. Cepeda swore that she moved on or around

December 2004 from the address allegedly served (1 Holland Avenue, Elmont, NY) to 47

Golden Ave., Deer Park, NY. She then moved to Maryland on or around August 2005, and

resided there on the date of alleged service (November 9, 2005). Lastly the name used in the

affidavit of service, “Wanda Then,” had not been used by Ms. Cepeda since 2002.

   112.        Ms. Cepeda provided the following documents to establish that the address in the

affidavit was incorrect:

               a. Exhibit 1: Maryland DMV record confirming that Ms. Cepeda resided in
               Maryland at the time of service of process.
               b. Exhibit 2: New York DMV record confirming that Ms. Cepeda no longer lived
               at the address at the time service was allegedly made.
               c. Exhibit 3: Verification that Ms. Cepeda had been the victim of identity theft
               from the Internal Revenue Service.
   113.        The case was an unmistakable instance of sewer service. Houslanger did not file a

                                                30
          Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 31 of 38



response to the OSC because they had nothing to rebut the overwhelming documentary evidence

Ms. Cepeda presented, and by their own admission they did not have the documents or witnesses

necessary to prove this claim.

   114.        On February 20, 2018, Ms. Cepeda entered into the same Mutual Stipulation with

Houslanger that Ms. Stinson entered into. Ms. Cepeda was pressured into entering into this

agreement while she was out of the country and thus dependent on her then-frozen bank account

for any money. Just as with Ms. Stinson and Mr. Levy, Houslanger buried deep in the third

paragraph, in the 7th line of a 13 line single sentence, a release of any FDCPA or other claims

Ms. Cepeda may have against Houslanger and Palisades.

                            Defendants inflicted damages on Ms. Stinson

  115. When Ms. Stinson first learned of the judgment she was beyond distraught. She burst into

tears and was afraid because the amount of the judgment was half her yearly salary and she

feared that she would have to pay the amount and she would lose the home that she currently

shares with her daughter.

  116. Ms. Stinson had to repeatedly ask her employer to take time off to go to Court to fight

Defendants’ misconduct. Ms. Stinson is nursing assistant at a nursing home of elderly priests.

Ms. Stinson was apprehensive and embarrassed that her employer would think less of her or

harbor negative perceptions of her as a person and her trustworthiness as an employee because of

the (false) accusation that she did not pay a debt.

  117. During the time she was fighting the Court battles and even after Ms. Stinson found

herself repeatedly crying, including at the multiple court appearances. She had difficulty

sleeping, often waking up in the middle of the night worrying about the case and the uncertainty

it brought to her immediate financial future.

                                                 31
          Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 32 of 38



   118. The lack of sleep made it difficult for Ms. Stinson to concentrate at work because she was

often drowsy from lack of sleep. As Ms. Stinson continued to lose more and more sleep due to

the severe stress she was experiencing from the uncertainty of the case.

   119. In order to defend herself, Ms. Stinson was forced to obtain her son’s death certificate as

evidence. This was the first time that she had seen the death certificate and she relived the pain

and grief she experienced upon the traumatic death of her three-year-old son.

   120. Ms. Stinson felt devastated for long periods of time. She was being abused by some big

thing she had no control over. This was one of the worst experiences she has ever had to endure

in her life.

   121. The sleep deprivation and emotional upheaval began to seriously take its toll. Ms. Stinson

has two fairly large dogs who, as dogs often do, get into fights with each other. This was a

normal occurrence. Ms. Stinson would always stay out of the way of the dogs and do something

to distract them, and they would break it up. But during this time when she was being dragged

back and forth to court, Ms. Stinson, in a fog and distracted by long nights of sleep deprivation

and stress, inexplicably decided to break up a fight between her two dogs by physically

separating them. The dogs tore into Ms. Stinson hands, puncturing and ripping through the

muscle and ligaments in her hand. She was seriously injured. Ms. Stinson was left with a

fractured bone in her right hand and a severed nerve in her left.

   122. Since the injury, Ms. Stinson has been out of work recovering. She goes to occupational

therapy twice a week. The injuries have so affected the mobility of her hand that when she places

her hand on a flat service she can barely raise her ring finger.

   123. Although Ms. Stinson is fortunate to have salary continuation from her job as a nursing


                                                 32
            Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 33 of 38



home assistant she has spent close to $650.00 in copays and first aid supplies in taking care of

her injuries.

   124. Ms. Stinson also missed work for long period of time and incurred copying, postage, and

transportation expenses for having to repeatedly go to Court.

                          D.   COUNT 1: FAIR DEBT COLLECTION PRACTICES ACT
                               (as to all Defendants)
   125. Plaintiff repeats and realleges each and every allegation set forth above as if reasserted

and realleged herein.

   126. The purpose of the FDCPA is “to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e); see also Hamilton v. United

Healthcare of La., Inc., 310 F.3d 385, 392 (5th Cir. 2002) (“Congress, through the FDCPA, has

legislatively expressed a strong public policy disfavoring dishonest, abusive, and unfair

consumer debt collection practices, and clearly intended the FDCPA to have a broad remedial

scope.”).

   127. Congress designed the FDCPA to be enforced primarily through private parties – such as

plaintiff – acting as “private attorneys general.” See S. Rep. No. 382, 95th Con., 1st Sess. 5,

(“[t]he committee views this legislation as primarily self-enforcing; consumers who have been

subject to debt collection abuses will be enforcing compliance”).

   128. The obligation alleged to be owed by plaintiff is a “debt” as defined by 15 U.S.C. §

1692a(5) because the putative credit card debt was allegedly incurred primarily for family,

personal or household purposes. DEMI and Houslanger admit in their verified complaint that the


                                               33
         Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 34 of 38



putative debt arose from a “consumer credit transaction.”

  129. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because Plaintiff was

alleged to owe a “debt.”

  130. For the reasons stated in the “Parties” section of this Complaint, each Defendant is a debt

collector within the meaning of 15 U.S.C. § 1692a(6).

  131. Defendants violated the following sections of the FDCPA: 15 U.S.C. §§ 1692e and

1692f. By way of example and not limitation, Defendants violated the FDCPA by taking the

following actions in an attempt to collect a debt or in connection with an attempt to collect a

debt: using false, deceptive or misleading representations or means; misrepresenting the

character, amount, or legal status of the debt; misrepresenting the services rendered or

compensation which may be lawfully received; falsely representing or implying that any

individual is an attorney or that any communication is from an attorney; threatening to take and

actually taking an action prohibited by law; using false representation or deceptive means; using

unfair or unconscionable means; and collecting or seeking to collect any amount (including any

interest, fee, charge, or expense incidental to the principal obligation) unless such amount is

expressly authorized by the agreement creating the debt or permitted by law; taking or

threatening to take any nonjudicial action to effect dispossession or disablement of property the

property is exempt by law from such dispossession or disablement. Defendants also engaged in

unfair or unconscionable litigation in violation of 15 U.S.C. § 1692f by unduly prolonging the

legal proceedings in bad faith and requiring Plaintiff to appear at unnecessary hearings. Arias v.

Gutman, Mintz, Baker & Sonnenfeldt LLP, 875 F.3d 128, 138 (2d Cir. 2017).




                                               34
          Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 35 of 38



                         E.     COUNT 2: NEW YORK GENERAL BUSINESS LAW
                                SECTION 349 ET SEQ.

                                    (As to all Defendants)
  132. Plaintiff repeats and re-alleges each and every allegation set forth above as if reasserted

and re-alleged herein.

  133. New York General Business Law Section 349(a) prohibits "deceptive acts or practices in

the conduct of any business, trade, or commerce, or in the furnishing of any service in this

state…”

  134. An individual “injured by reason of any violation of this section may bring an action in

his own name to enjoin such unlawful act or practice, an action to recover his actual damages or

fifty dollars, whichever is greater, or both such action.” N.Y. Gen. Bus. Law § 349(h). An

individual may also be awarded punitive damages.

  135. As enumerated in the Statement of Facts, Defendants violated N.Y. Gen. Bus. Law § 349

et seq. by using deceptive acts and practices in the conduct of their businesses that have broad

impact on consumers at large.

  136. Defendants’ wrongful and deceptive acts caused injury and damages to Plaintiff.

  137. As a direct and proximate result of those violations of N.Y. Gen. Bus. Law § 349 et seq,

Plaintiff suffered compensable harm and is entitled to preliminary and permanent injunctive

relief, and to recover actual, treble, exemplary, and punitive damages, together with costs and

attorney’s fees.

                         F.     COUNT 3: CONVERSION

                                (As to DEMI and Houslanger)

  138. Plaintiff repeats and realleges each and every allegation set forth above as if reasserted

                                               35
         Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 36 of 38



and realleged herein.

   139. The elements of conversion in New York State include: 1) having a possessory interest in

property; and 2) having the possessory interest taken or interfered with by another in a manner

that is contrary to the possessor’s rights.

   140. Property subject to conversion includes, inter alia, readily identifiable funds garnished

from wages.

   141. Defendants Houslanger and DEMI intentionally and without authority, assumed and

exercised control over Plaintiff’s wages and money, interfering with his right to possession of the

same, by continuing to collect in violation of the order staying collection and, moreover, by

willfully refusing to comply with a court order to return the previously garnished funds

forthwith.

   142. The improper restraint by Defendants Houslanger and DEMI of Plaintiff’s money

without qualification, which harmfully interfered with Plaintiff’s rights to control his own

property, constitutes conversion.

   143. For the reasons stated in the statement of facts, the conduct of Defendants Houslanger

and DEMI is gross, wanton or deliberate and demonstrates a high degree of moral culpability.

Further, said Defendants conduct as alleged in the statement of facts demonstrates malice, insult,

and/or willful or reckless disregard of Plaintiff’s rights, or other aggravated acts by said

Defendants. For these reasons, Plaintiff is entitled to punitive damages, in addition to actual

damages against Defendants Houslanger and DEMI.




                                                36
           Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 37 of 38



                           G.     COUNT 3: NY JUDICIARY LAW § 487

                      (As to the PLLC, Todd Houslanger, and Bryan Bryks)

   144. New York Judiciary Law § 487 creates a private right of action against an attorney or

counselor who “[i]s guilty of any deceit or collusion, or consents to any deceit or collusion, with

intent to deceive the court or any party;” or “willfully receives any money or allowance for or on

account of any money which he has not laid out, or becomes answerable for.”

   145. As enumerated in the Statement of Facts, the PLLC, Todd Houslanger, and Bryan Bryks

violated Judiciary Law § 487.

   146. Plaintiff is entitled to actual damages, treble damages, and attorneys’ fees and costs for

violations of N.Y. Judiciary Law § 487 by the PLLC, Mr. Houslanger, and Mr. Bryks, and

Plaintiff so seeks.

                           H.     JURY DEMAND.

   147. Plaintiff demands a trial by jury.

                           I.     PRAYER

      148.      WHEREFORE, Plaintiff requests the following relief:

      a.        A declaration that all Defendants have committed the violations of law alleged in

this action;

      b.        Statutory damages under 15 U.S.C. § 1692k and GBL 349;

      c.        Reasonable attorney’s fees and costs;

      d.        Actual damages;

      e.        Treble damages;


                                                37
          Case 1:18-cv-11350-JPO Document 1 Filed 12/05/18 Page 38 of 38



    f.         Exemplary and punitive damages;

    g.         An order, pursuant to GBL 349(h), enjoining and directing Defendants to cease

    violating that statute;

    h.         Prejudgment and post judgment interest as allowed by law;

    i.         All other relief, in law and in equity, both special and general, to which Plaintiff

    may be justly entitled.

Dated: Brooklyn, New York
         December 5, 2018
                                     Respectfully submitted,

                                     /s/

                                     Ahmad Keshavarz
                                     The Law Office of Ahmad Keshavarz
                                     16 Court St., 26th Floor
                                     Brooklyn, NY 11241-1026
                                     Phone: (718) 522-7900
                                     Fax: (877) 496-7809
                                     Email: ahmad@NewYorkConsumerAttorney.com




                                                38
